         Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                      Plaintiff,

vs.                                                    Case No. 18-CR-2945 - WJ

JANY LEVEILLE,
SIRAJ IBN WAHHAJ,
HUJRAH WAHHAJ,
SUBHANAH WAHHAJ, and
LUCAS MORTON,

                      Defendants.

       DEFENDANT’S UNOPPOSED MOTION TO APPOINT COORDINATING
                       DISCOVERY ATTORNEY


       Defendants Jany Leveille, Siraj Ibn Wahhaj, Hujrah Wahhaj, Subhanah

Wahhaj, and Lucas Morton, by and through undersigned counsel, and hereby

moves this Court for an order under 18 U.S.C.§ 3006A(b) appointing Russell M.

Aoki as Coordinating Discovery Attorney (“CDA”). Mr. Aoki is one of five National

Coordinating Attorneys under contract with the Administrative Office of the U.S.

Courts, Defender Services Office. His role is to implement discovery management

strategies that will increase the efficiency of review and organization of discovery

and preparation for trial.

               Basis for Motion to Appoint a Coordinating Discovery Attorney

       The Defendants in this matter are charged with various crimes, including (Count

1) Conspiracy to Provide Material Support to Terrorists, in violation of 18 U.S.C. §

2339A, (Count 2) Providing Material Support to Terrorists, in violation of 18 U.S.C. §§

2339A & 2, (Count 3) Conspiracy to Murder an Officer or Employee of the United

                                            1
         Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 2 of 6



States, in violation 18 U.S.C. § 1117, (Count 4) Conspiracy to Commit an Offense

Against the United States, in violation of 18 U.S.C. § 371, (Count 6) Conspiracy to

Commit Kidnapping, in violation of 18 U.S.C. § 1201(c), and (Count 7) Kidnapping, in

violation of 18 U.S.C. §§ 1201(a) & 2. See Superseding Indictment [Doc. 85]. If

convicted of these offenses, Defendants face potential life sentences.

       The discovery in this matter is substantial and voluminous. The total volume of

United States discovery produced prior to June 10, 2020 is approximately 1.46

Terabytes. The materials are comprised of various file types including various formats of

audio and video, thousands of pages of PDF files, cellular phone extractions, forensic

computer images, photos, and excel spreadsheets. Prior to June 10, 2020 the

Government produced over 27 hours of video and audio recordings. The Bates

numbered documents alone are over 26,492 pages. On June 10, 2020, the Government

produced additional discovery including eight (8) DVD’s and one (1) CD. This large volume

of discovery for these five (5) defendants have led counsel to seek the assistance of Mr.

Aoki as a Coordinating Discovery Attorney. His role would be that of a consultant providing

expert discovery management services. He will advise counsel of the most efficient ways to

organize the discovery and implement a discovery management plan. His work will avoid

time and costs organizing and searching key documents.

       The Administrative Office of the U.S. Courts, Defender Services Office (DSO) funds a

program to assist Criminal Justice Act Panel attorneys and Assistant Federal Public

Defenders in matters involving voluminous electronic discovery. Under this program, DSO

pays the fees of an attorney under contract with DSO and appointed by the Court to serve

as Coordinating Discovery Attorney. A Coordinating Discovery Attorney reduces the time



                                              2
            Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 3 of 6



and money expended by appointed counsel in organizing, storing, and reviewing

voluminous discovery in complex matters like this one. Mr. Aoki is under contract with DSO

to work as a Coordinating Discovery Attorney. Although the cost of his time would be paid by

DSO, some of his work requires the help of outside litigation support technology companies.

For those services, he will petition this Court for funds.

       Mr. Aoki has been appointed by the federal courts as a Coordinating Discovery

Attorney for approximately 100 federal cases in 27 jurisdictions. He has experience

strategizing how best to organize multiple types of discovery formats while being mindful of

maintaining evidentiary integrity. He would use this experience to assist defense counsel in

organizing the voluminous discovery. His work will not include representational services for

any defendant. Mr. Aoki has been appointed by the United States District Court for the

District of New Mexico as the CDA for a majority of the attorneys representing the

Defendants in the above entitled and numbered matter.

       None of the defense counsel have the same level of experience as Mr. Aoki. His

work could save substantial time and costs in assessing and organizing the discovery, as

opposed to all defense counsel and their staff learning about the tools to analyze such a

large volume of materials.

       For all the reasons set forth above, defense counsel respectfully requests this Court

enter an order appointing Russell M. Aoki of Aoki Law PLLC as the Coordinating Discovery

Attorney.




                                                3
Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 4 of 6



                           Respectfully submitted,


                            /s/ Billy R. Blackburn
                            BILLY R. BLACKBURN
                            1011 Lomas Blvd. NW
                            Albuquerque, New Mexico 87102
                            (505) 242-1600
                            billy@bblackburnlaw.com

                            THE LAW OFFICE OF RYAN J. VILLA
                            /s/ Ryan J. Villa
                             Ryan J. Villa
                            2501 Rio Grande Blvd. NW Ste. A
                            Albuquerque, NM 87104
                            (505) 639-5709
                            (505) 433-5812 facsimile
                            ryan@rjvlawfirm.com

                            Counsel for Subhanah Wahhaj


                            FEDERAL PUBLIC DEFENDER
                            111 Lomas Blvd. NW, Suite 501
                            Albuquerque, NM 87102
                            505.346.2489

                            /s/ Kari Converse
                            Kari Converse

                            /s/ Angelica Hall
                            Angelica Hall

                            Counsel for Jany Leveille


                            Law Office of Amy Sirignano, PC

                            /s/ electronically filed
                            Amy Sirignano, Esq.
                            5901J Wyoming Blvd. NE
                            #250 Albuquerque, New
                            Mexico 87109
                            (505) 242-2770
                            (505) 242-2774 facsimile
                            amy@abqnmlaw.com
                              4
Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 5 of 6



                            /s/ Marc Lowry
                            Marc Lowry
                            ROTHSTEIN DONATELLI
                            500 4th Street NW, Suite 400
                            Albuquerque, NM 87102
                            505.243.1443
                            mlowry@rothsteinlaw.com

                            Counsel for Lucas Morton


                            /s/ Carey Bhalla
                            Carey Bhalla
                            Law Office of Carey C. Bhalla
                            LLC 925 Luna Circle NW
                            Albuquerque, NM 87102
                            (505) 508-5589
                            carey@bhallalaw.com
                            /s/ Theresa M. Duncan
                            Theresa M. Duncan
                            Duncan Earnest LLC
                            515 Granite Ave NW
                            Albuquerque, NM 87102
                            (505) 842-5196
                            teri@duncanearnest.com

                            Counsel for Hujrah Wahhaj


                            /s/ Thomas C. Clark
                            Thomas C. Clark
                            Clark, Jones & Pennington, LLC
                            432 Galisteo St.
                            Santa Fe, New Mexico 87501
                            Phone: 505-820-1825
                            Fax: 505-986-0475
                            Tmclark@cjplawf.com




                              5
         Case 1:18-cr-02945-WJ Document 225 Filed 06/17/20 Page 6 of 6



                                          /s/ Erlinda O. Johnson
                                          Erlinda O. Johnson
                                          Law Office of Erlinda Ocampo Johnson, LLC
                                          620 Roma Ave. NW
                                          Albuquerque, NM 87102
                                          505-792-4048
                                          Fax: 505-792-2268
                                          Erlinda@erlindajohnsonlaw.com


                                          Counsel for Siraj Ibn Wahhaj




                             CERTIFICATE OF SERVICE

       I FURTHER CERTIFY that on the 17th day of June, 2020, I filed the foregoing motion
with the CM/ECF system for the United States District Court for the District of New Mexico,
which caused service upon all parties through counsel of record.


                                          Electronically filed 6/17/2020
                                         ________________________________
                                         BILLY R. BLACKBURN
                                         Attorney for Defendant Subhanah Wahhaj




                                            6
